          Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 1 of 18




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      CENTRAL DIVISION

 DENVER FOOTE,
                                                     CASE NO. 4:21-CV-0043
      Plaintiff,

 v.
                                                     ANSWER TO AMENDED COMPLAINT
 JOHN DOE 1-4, CLARK ALLEN, ERNESTO
 ESCOBAR        HERNANDEZ,   JEFFREY
 GEORGE, DANA WINGERT, CITY OF DES
 MOINES, IOWA,
    Defendants.



        COMES NOW undersigned counsel, and hereby files this Answer to the Amended

Complaint on behalf of Defendants, John Doe 1-4, Clark Allen, Ernesto Escobar Hernandez,

Jeffrey George, Dana Wingert and City of Des Moines, Iowa, and states the following:

                                               PARTIES

        1.         Defendants lack sufficient information to either admit or deny the allegations

                   contained in paragraph 1. Those allegations are therefore denied.

        2.         Defendants lack sufficient information to either admit or deny the allegations

                   contained in paragraph 2. Those allegations are therefore denied

        3.         Defendants admit to the allegations contained in paragraph 3.

        4.         Defendants admit to the allegations contained in paragraph 4.

        5.         Defendants admit to the allegations contained in paragraph 5.

        6.         Defendants admit to the allegations contained in paragraph 6.

        7.         Defendants admit to the allegations contained in paragraph 7.
  Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 2 of 18




8.    Defendants admit to the allegations contained in paragraph 8.

9.    Defendants admit to the allegations contained in paragraph 9.

10.   Defendants admit to the allegations contained in paragraph 10.

                       JURISDICTION AND VENUE

11.   Defendants admit to the allegations contained in paragraph 11.

12.   Defendants admit to the allegations contained in paragraph 12.

13.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 13. Those allegations are therefore denied.

                  GENERAL FACTUAL ALLEGATIONS

14.   Defendants deny the allegations contained in paragraph 14, to the extent that the

      assertions therein are not facts pertaining to or particularized to the case herein.

15.    Defendants deny the allegations contained in paragraph 15; this is not a statement

      of fact, nor are the articles cited in the Amended Complaint.

16.   Defendants admit the allegations contained in paragraph 16.

17.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 17. Those allegations are therefore denied.

18.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 18. Those allegations are therefore denied.

19.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 19. Those allegations are therefore denied.

20.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 20. Those allegations are therefore denied.
 Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 3 of 18




21.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 21. Those allegations are therefore denied.

22.   Defendants deny the allegations contained in paragraph 22.

23.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 23. Those allegations are therefore denied.

24.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 24. Those allegations are therefore denied.

25.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 25. Those allegations are therefore denied.

26.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 26. Those allegations are therefore denied.

27.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 27. Those allegations are therefore denied.

28.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 28. Those allegations are therefore denied.

29.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 29. Those allegations are therefore denied.

30.   Defendants deny the allegations contained in paragraph 30.

31.   Defendants deny the allegations contained in paragraph 31.

32.   Defendants deny the allegations contained in paragraph 32.

33.   Defendants deny the allegations contained in paragraph 33.

34.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 34. Those allegations are therefore denied.
 Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 4 of 18




35.   Defendants deny the allegations contained in paragraph 35.

36.   Defendants deny the allegations contained in paragraph 36.

37.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 37. Those allegations are therefore denied.

38.   Defendants deny the allegations contained in paragraph 38.

39.   Defendants deny the allegations contained in paragraph 39.

40.   Defendants deny the allegations contained in paragraph 40.

41.   Defendants deny the allegations contained in paragraph 41.

42.   Defendants deny the allegations contained in paragraph 42.

43.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 43. Those allegations are therefore denied.

44.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 44. Those allegations are therefore denied.

45.   Defendants deny the allegations contained in paragraph 45.

46.   Defendants deny the allegations contained in paragraph 46.

47.   Defendants deny the allegations contained in paragraph 47.

48.   Defendants deny the allegations contained in paragraph 48.

49.   Defendants deny the allegations contained in paragraph 49.

50.   Defendants deny the allegations contained in paragraph 50.

51.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 51. Those allegations are therefore denied.

52.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 52. Those allegations are therefore denied.
 Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 5 of 18




53.   Defendants deny the allegations contained in paragraph 53.

54.   Defendants deny the allegations contained in paragraph 54.

55.   Defendants deny the allegations contained in paragraph 55.

56.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 56. Those allegations are therefore denied.

57.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 57. Those allegations are therefore denied.

58.   Defendants deny the allegations contained in paragraph 58.

59.   Defendants deny the allegations contained in paragraph 59.

60.   Defendants deny the allegations contained in paragraph 60.

61.   Defendants deny the allegations contained in paragraph 61.

62.   Defendants deny the allegations contained in paragraph 62.

63.   Defendants deny the allegations contained in paragraph 63.

64.   Defendants deny the allegations contained in paragraph 64.

65.   Defendants deny the allegations contained in paragraph 65.

66.   Defendants deny the allegations contained in paragraph 66.

67.   Defendants deny to the allegations contained in paragraph 67.

68.   Defendants admit to the allegations contained in paragraph 68.

69.   Defendants deny the allegations contained in paragraph 69.

70.   Defendants deny the allegations contained in paragraph 70.

71.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 71. Those allegations are therefore denied.
 Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 6 of 18




72.    Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 72. Those allegations are therefore denied.

73.    Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 73. Those allegations are therefore denied.

74.    Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 74. Those allegations are therefore denied.

75.    Defendants lack sufficient information to either admit or deny the allegations

       contained in paragraph 75. Those allegations are therefore denied. Further,

       Defendants deny the characterization of the actions attributed to officers in this

       paragraph.

76.   Defendants admit to the allegations contained in paragraph 76.

77.   Defendants admit to the allegations contained in paragraph 77.

78.   Defendants deny the allegations contained in paragraph 78.

79.   Defendants deny the allegations contained in paragraph 79.

80.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 80. Those allegations are therefore denied.

81.   Defendants admit that some of the words contained in paragraph 81 were spoken;

      deny as to all else.

82.   Defendants admit to the allegations contained in paragraph 82.

83.   Defendants admit to the allegations contained in paragraph 83, to the extent that they

      indicated what charges were filed; deny as to them actually “booking” her into jail.

84.   Defendants admit to the allegations contained in paragraph 84.

85.   Defendants deny the allegations contained in paragraph 85.
 Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 7 of 18




86.   Defendants deny the allegations contained in paragraph 86.

87.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 87. Those allegations are therefore denied.

88.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 88. Those allegations are therefore denied.

89.   Defendants admit to the allegations contained in paragraph 89.

90.   Defendants admit to the allegations contained in paragraph 90.

91.   Defendants admit to the allegations contained in paragraph 91.

92.   Defendants admit to the allegations contained in paragraph 92.

93.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 93. Those allegations are therefore denied.

94.   Defendants lack sufficient information to either admit or deny the allegations

      contained in paragraph 94. Those allegations are therefore denied.

95.   Defendants deny the allegations contained in paragraph 95.

96.   Defendants deny the allegations contained in paragraph 96.

97.   Defendants deny the allegations contained in paragraph 97.

98.   Defendants deny the allegations contained in paragraph 98.

99.   Defendants deny the allegations contained in paragraph 99.

100. Defendants deny the allegations contained in paragraph 100.

101. Defendants deny the allegations contained in paragraph 101.

102. Defendants deny the allegations contained in paragraph 102.

103. Defendants deny the allegations contained in paragraph 103.

104. Defendants deny the allegations contained in paragraph 104.
     Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 8 of 18




   105. Defendants deny the allegations contained in 105.

   106. Defendants deny the allegations contained in paragraph 106.

   107. Defendants deny the allegations contained in paragraph 107.

   108. Defendants deny the allegations contained in paragraph 108.

   109. Defendants deny the allegations contained in paragraph 109.

   110.   Defendants deny the allegations contained in paragraph 110, to the extent they are

          meant to describe the circumstances at issue in this case.

   111.   Defendants deny the allegations contained in paragraph 111, to the extent they are

          meant to describe the circumstances at issue in this case.

   112.   Defendants deny the allegations contained in paragraph 112, to the extent they are

          meant to describe the circumstances at issue in this case.

   113.   Defendants deny the allegations contained in paragraph 113, to the extent they are

          meant to describe the circumstances at issue in this case.

   114.   Defendants deny the allegations contained in paragraph 114, to the extent they are

          meant to describe the circumstances at issue in this case.

                                CAUSES OF ACTION

                                   COUNT 1
                               ILLEGAL SEIZURE
              CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
 VIOLATION OF 4th AMENDMENT TO THE UNITED STATES CONSTITUTION
(Against John Doe 1, Holton, Herman, Bagby, Allen, Escobar Hernandez and George,
                                  Individually)

   115.   Defendants replead the foregoing paragraphs 1 through 114 by reference, as if fully

          set forth herein.

   116.   Defendants deny the allegations contained in paragraph 116.

   117.   Defendants deny the allegations contained in paragraph 117.
     Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 9 of 18




   118.    Defendants deny the allegations contained in paragraph 118.

   119.    Defendants deny the allegations contained in paragraph 119.

                                   COUNT 2
                               ILLEGAL SEIZURE
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 8 OF THE IOWA CONSTITUTION
(Against John Doe 1, Holton, Herman, Bagby, Allen, Escobar Hernandez and George,
                                  Individually)

    120.   Defendants replead the foregoing paragraphs 1 through 119 by reference, as if fully

           set forth herein.

    121.   Defendants deny the allegations contained in paragraph 121.

    122.   Defendants deny the allegations contained in paragraph 122.

    123.   Defendants deny the allegations contained in paragraph 123.

    124.   Defendants deny the allegations contained in paragraph 124.

    125.   Defendants deny the allegations contained in paragraph 125.

                                  COUNT 3
                           EXCESSIVE FORCE
           CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
 VIOLATION OF 4th AMENDMENT TO THE UNITED STATES CONSTITUTION
             (Against John Doe 1, Holton, Herman, Individually)

    126.   Defendants replead the foregoing paragraphs 1 through 125 by reference, as if fully

           set forth herein.

    127.   Defendants deny the allegations contained in paragraph 127.

    128.   Defendants deny the allegations contained in paragraph 128.

    129.   Defendants deny the allegations contained in paragraph 129.

    130.   Defendants deny the allegations contained in paragraph 130.

    131.   Defendants deny the allegations contained in paragraph 131.
    Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 10 of 18




                                 COUNT 4
                           EXCESSIVE FORCE
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 8 OF THE IOWA CONSTITUTION
             (Against John Doe 1, Holton, Herman, Individually)


   132.   Defendants replead the foregoing paragraphs 1 through 131 by reference, as if fully

          set forth herein.

   133.   Defendants deny the allegations contained in paragraph 133.

   134.   Defendants deny the allegations contained in paragraph 134.

   135.   Defendants deny the allegations contained in paragraph 135.

   136.   Defendants deny the allegations contained in paragraph 136.

   137.   Defendants deny the allegations contained in paragraph 137.

                                   COUNT 5
                                 RETALIATION
              CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
 VIOLATION OF 1st AMENDMENT TO THE UNITED STATES CONSTITUTION
(Against John Doe 1, Holton, Herman, Bagby, Allen, Escobar Hernandez and George,
                                  Individually)


   138.   Defendants replead the foregoing paragraphs 1 through 137 by reference, as if fully

          set forth herein.

   139. Defendants lack sufficient information to either admit or deny the allegations

          contained in paragraph 139. Those allegations are therefore denied.

   140.   Defendants deny the allegations contained in paragraph 140.

   141.   Defendants deny the allegations contained in paragraph 141.

   142.   Defendants deny the allegations contained in paragraph 142.

   143.   Defendants deny the allegations contained in paragraph 143.

   144.   Defendants deny the allegations contained in paragraph 144.
     Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 11 of 18




    145.   Defendants deny the allegations contained in paragraph 145.

    146.   Defendants deny the allegations contained in paragraph 146.

                                      COUNT 6
                                   RETALIATION
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 7 OF THE IOWA CONSTITUTION
    (Against John Doe 1 - 4, Allen, Escobar Hernandez and George, Individually)

    147.   Defendants replead the foregoing paragraphs 1 through 146 by reference, as if fully

           set forth herein.

    148. Defendants lack sufficient information to either admit or deny the allegations

           contained in paragraph 148. Those allegations are therefore denied.

    149.   Defendants deny the allegations contained in paragraph 149.

    150.   Defendants deny the allegations contained in paragraph 150.

    151.   Defendants deny the allegations contained in paragraph 151.

    152.   Defendants deny the allegations contained in paragraph 152.

    153.   Defendants deny the allegations contained in paragraph 153.

    154.   Defendants deny the allegations contained in paragraph 154.

    155.   Defendants deny the allegations contained in paragraph 155.

    156.   Defendants deny the allegations contained in paragraph 156.

                                   COUNT 7
                                 CONSPIRACY
        CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. §§ 1983 AND 1985
   VIOLATION OF 4th 5th, & 14th AMENDMENTS TO THE UNITED STATES
                                CONSTITUTION
(Against John Doe 1, Holton, Herman, Bagby, Allen, Escobar Hernandez and George,
                                  Individually)


    157.   Defendants replead the foregoing paragraphs 1 through 156 by reference, as if fully

           set forth herein.
    Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 12 of 18




   158.   Defendants deny the allegations contained in paragraph 158.

   159.   Defendants deny the allegations contained in paragraph 159.

   160.   Defendants deny the allegations contained in paragraph 160.

   161.   Defendants deny the allegations contained in paragraph 161.

                                   COUNT 8
                                 CONSPIRACY
     CIVIL RIGHTS VIOLATION OF ARTICLE I, §§ 6 & 8 OF THE IOWA
                                CONSTITUTION
(Against John Doe 1, Holton, Herman, Bagby, Allen, Escobar Hernandez and George,

                                    Individually)

   162.   Defendants replead the foregoing paragraphs 1 through 161 by reference, as if fully

          set forth herein.

   163.   Defendants deny the allegations contained in paragraph 163.

   164.   Defendants deny the allegations contained in paragraph 164.

   165.   Defendants deny the allegations contained in paragraph 165.

   166.   Defendants deny the allegations contained in paragraph 166.

   167.   Defendants deny the allegations contained in paragraph 167.

                                    COUNT 9
         DILIBERATELY INDIFFERENT POLICIES, PRACTICES,
                CUSTOMS, TRAINING AND SUPERVISION
           CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983
  VIOLATION OF 1st, 4th 5th, & 14th AMENDMENTS TO THE UNITED STATES
                                CONSTITUTION
       (Against Wingert, Individually, and the City of Des Moines, Iowa)


   168.   Defendants replead the foregoing paragraphs 1 through 168 by reference, as if fully

          set forth herein.

   169.   Defendants admit to the allegations contained in paragraph 169.

   170.   Defendants admit to the allegations contained in paragraph 170.
Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 13 of 18




171.   Defendants admit to the allegations contained in paragraph 171.

172.   Defendants admit to the allegations contained in paragraph 172.

173.   Defendants deny each and every one of the allegations contained in paragraph 173.

174.   Defendants deny the allegations contained in paragraph 174.

175.   Defendants deny the allegations contained in paragraph 175.

176.   Defendants deny the allegations contained in paragraph 176.

177.   Defendants deny the allegations contained in paragraph 177.

178.   Defendants deny the allegations contained in paragraph 178.

                              COUNT 10
      DILIBERATELY INDIFFERENT POLICIES, PRACTICES,
             CUSTOMS, TRAINING AND SUPERVISION
CIVIL RIGHTS VIOLATION OF ARTICLE I, §§ 6, 7 & 8 OF THE IOWA
                           CONSTITUTION
    (Against Wingert, Individually, and the City of Des Moines, Iowa)


179.   Defendant replead the foregoing paragraphs 1 through 179 by reference, as if fully

       set forth herein.

180.   Defendants admit to the allegations contained in paragraph 180.

181.   Defendants admit to the allegations contained in paragraph 181.

182.   Defendants admit to the allegations contained in paragraph 182.

183.   Defendants deny each and every one of the allegations contained in paragraph 183.

184.   Defendants deny the allegations contained in paragraph 184.

185.   Defendants deny the allegations contained in paragraph 185.

186.   Defendants deny the allegations contained in paragraph 186.

187.   Defendants deny the allegations contained in paragraph 187.

188.   Defendants deny the allegations contained in paragraph 188.
    Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 14 of 18




   189.   Defendants deny the allegations contained in paragraph 189.

                                 COUNT 11
          INTENTIONAL INFLICTION OF EMOTIONAL DISTRISS
              (Against John Doe 1, Holton, Herman, Individually)


   190.   Defendants replead the foregoing paragraphs 1 through 189 by reference, as if fully

          set forth herein.

   191.   Defendants deny the allegations contained in paragraph 191.

   192.   Defendants deny the allegations contained in paragraph 192.

   193.   Defendants deny the allegations contained in paragraph 193.

   194.   Defendants deny the allegations contained in paragraph 194.

   195.   Defendants deny the allegations contained in paragraph 195.

   196.   Defendants deny the allegations contained in paragraph 196.

                                  COUNT 12
                          MALICIOUS PROSECTUION
(Against John Doe 1, Holton, Herman, Bagby, Allen, Escobar Hernandez and George,
                                 Individually)


   197.   Defendants replead the foregoing paragraphs 1 through 197 by reference, as if fully

          set forth herein.

   198.   Defendants deny the allegations contained in paragraph 198 to the extent the word

          “instigate” is attached to Defendants. Plaintiff’s illegal actions were the cause of

          her arrest.

   199.   Defendants admit to the allegations contained in paragraph 199.

   200.   Defendants deny the allegations contained in paragraph 200.

   201.   Defendants deny the allegations contained in paragraph 201.

   202.   Defendants deny the allegations contained in paragraph 202.
    Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 15 of 18




                                   COUNT 13
                      FALSE ARREST / IMPRISONMENT
(Against John Doe 1, Holton, Herman, Bagby, Allen, Escobar Hernandez and George,
                                  Individually)


   203.   Defendants replead the foregoing paragraphs 1 through 202 by reference, as if fully

          set forth herein.

   204.   Defendants lack sufficient information to either admit or deny the allegations

          contained in paragraph 204. Those allegations are therefore denied.

   205.   Defendants deny the allegations contained in paragraph 205.

   206.   Defendants deny the allegations contained in paragraph 206.

                                  COUNT 14
                                    LIBEL
  (Against Holton, Herman, Allen, Escobar Hernandez and George, Individually)


   207.   Defendants replead the foregoing paragraphs 1 through 206 by reference, as if fully

          set forth herein.

   208.   Defendants deny the allegations contained in paragraph 208.

   209.   Defendants deny the allegations contained in paragraph 209.

   210.   Defendants deny the allegations contained in paragraph 210.

   211.   Defendants deny the allegations contained in paragraph 211.

   212.   Defendants deny the allegations contained in paragraph 212.

                                     COUNT 15
                             ASSAULT AND BATTERY
                         (Against John Doe 1 - 4, Individually)


   213.   Defendants replead the foregoing paragraphs 1 through 213 by reference, as if fully

          set forth herein.
        Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 16 of 18




       214.   Defendants deny the allegations contained in paragraph 214.

       215.   Defendants deny the allegations contained in paragraph 215.

       216.   Defendants deny the allegations contained in paragraph 216.

       217.   Defendants deny the allegations contained in paragraph 217.

                                   AFFIRMATIVE DEFENSES

COME NOW Defendants and for their affirmative defenses, set forth the following:

       1.     Plaintiffs have failed to state a claim upon which relief may be granted.

       2.     Defendants are not liable under 42 U.S.C. § 1983 because their actions were

              constitutional.

       3.     The actions of Defendants were, at all times, justified, necessary, carried out in

              good faith and with sufficient legal cause, and in conformity with settled

              principles of constitutional or other law.

       4.     Defendants have not violated any of the Plaintiff’s First, Fourth Fifth, or

              Fourteenth Amendment rights.

       5.     Defendants have not violated any of the Plaintiff’s rights under the Iowa

              Constitution.

       6.     There was probable cause for Plaintiff’s arrest.

       7.     Defendants did not engage in excessive force, malicious prosecution, false arrest

              or assault and battery.

       8.     Defendants at all times were motivated with neither an evil intent or motive, nor a

              reckless or callous indifference, toward any of Plaintiff’s rights.

       9.     Defendant City of Des Moines is not liable in respondeat superior, nor in a Monell

              capacity.
           Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 17 of 18




          10.    Defendant City of Des Moines cannot be found liable for punitive damages.

          11.    The Defendants are immune pursuant to Iowa Code Chapter 670.

          12.    The individual Defendants have qualified immunity.

          13.    Plaintiff’s fault exceeds the fault of the Defendant and bars any recovery pursuant

                 to Iowa Code Chapter 668.

          14.    The Plaintiff’s fault must be compared with the fault of the Defendant, if any, and

                 the Plaintiffs’ award must be reduced or eliminated by the percentage of fault

                 pursuant to Iowa Code Chapter 668.

          15.    Any damages incurred by Plaintiff as alleged were the result of Plaintiff’s own

                 intentional conduct and Plaintiff is therefore barred from recovery.

          16.    The Defendants reserve the right to supplement affirmative defenses as discovery

                 continues in this case.

                                           JURY DEMAND

          COMES NOW the Defendants and demand trial by jury on all claims to which it is entitled

by law.

                                               Respectfully submitted,



                                                  /s/ Michelle R. Mackel-Wiederanders
                                               Michelle R. Mackel-Wiederanders AT0004790
                                               Assistant City Attorney
                                               400 Robert D. Ray Drive
                                               Des Moines, IA 50309-1891
                                               Telephone: (515) 283-4537
                                               Facsimile: (515) 237-1748
                                               E-Mail: mrmackel@dmgov.org
                                               ATTORNEY FOR DEFENDANTS
        Case 4:21-cv-00043-SBJ Document 21 Filed 06/09/21 Page 18 of 18




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on, June 9, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system and a true copy of the foregoing was
electronically sent via the Clerk of Court and to attorney for Plaintiffs.



                                                              /s/ Michelle Mackel-Wiederanders
                                                             Michelle Mackel-Wiederanders
